Citation Nr: 0324020	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-08 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine from May 7, 
1991 to November 14, 1994.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

A June 1991 rating decision denied service connection for a 
low back disability, then classified as a contusion of the 
muscles of the lumbar area.  The Board of Veterans' Appeals 
(Board) issued a decision in June 1994 affirming the RO's 
denial.  The veteran appealed that decision to the United 
States Court of Veterans Appeals, which is now the United 
States Court of Appeals for Veterans Claims (Court).  
The Court vacated the Board's June 1994 decision and returned 
the case to the Board for further development and 
readjudication.  And the Board, in turn, remanded the case to 
the RO in May 1996, March 1998 and April 2000 for compliance 
with the directives specified by the Court.

The current appeal to the Board arises from an October 2000 
RO rating decision granting service connection for 
degenerative disc disease of the lumbar spine.  The RO 
assigned a 20 percent rating from May 7, 1991, to October 22, 
1998; a 40 percent rating was assigned as of October 23, 
1998.

The Board issued a decision in October 2002 granting a 40 
percent rating for the low back disability from November 14, 
1994, to October 23, 1998.  In June 2003, the Board again 
remanded the remaining issue on appeal-whether the veteran 
is entitled to a rating higher than 20 percent for the 
degenerative disc disease of his lumbar spine from May 7, 
1991, to November 14, 1994, for further development.




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, and all available evidence and 
information necessary for an equitable disposition of his 
appeal has been obtained.

2.  From May 7, 1991, to November 14, 1994, the veteran's 
service-connected low back disability was manifested 
primarily by severe limitation of motion of his lumbar spine 
with pain, but without any significant neurological 
abnormalities.


CONCLUSION OF LAW

A higher 40 percent rating was warranted for the low back 
disability from May 7, 1991, to November 14, 1994.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 
5292-5295 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).



The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In June 2003 and July 2003, the RO sent the veteran letters, 
and in July 2003, the RO issued a supplemental statement of 
the case (SSOC) to the veteran specifically informing him of 
the evidence and information necessary to substantiate his 
claim, the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The RO also 
obtained his VA treatment records pertaining to his low back, 
which discuss the severity of his disability.  
38 U.S.C.A. § 5103A(d).  This is the dispositive issue.

When the veteran was examined at a VA clinic in March 1991, 
he complained of longstanding low back pain and indicated a 
severe relapse of low back pain recently.  The diagnosis was 
sciatica.  An x-ray examination of the lumbar spine showed 
that "individual lumbar spines" were normal in size and 
height.  There was no fracture or subluxation.  There were 
localized degenerative arthritic changes seen at the L5-S1 
level, including the posterior elements.  The disc spaces 
were not remarkable.

VA x-ray examination of the lumbar spine in June 1991 was 
interpreted as showing degenerative osteoarthritis with 
minimal narrowing of the neural foramina at the level of L5- 
S1; questionable herniated nucleus pulposus at the level of 
L5-S1.  

A July 1991 statement from a VA physician indicated that the 
veteran was unable to attend a court-related hearing because 
he was being treated for a prolonged back injury.  The 
physician pointed out that sitting for a long period of time 
would exacerbate the veteran's condition.  According to a VA 
progress note of July 1991, the veteran reported continued 
low back pain episodes two to three times per week, with 
severe pain causing him to fall to his knees.  Clinical 
inspection revealed spasm with range of motion; flexion was 
at 80 degrees.  The impressions were lumbosacral spine spasm 
with questionable central cord compression.  

A VA treatment entry of August 1991 indicates that the 
veteran had chronic low back pain with x- ray findings of 
degenerative joint disease at L5-S1.

An October 1991 VA consultation sheet relates that the 
veteran had chronic low back pain of eight years duration 
with intermittent exacerbations.  Clinical inspection showed 
that range of motion of the lumbosacral spine was limited in 
flexion.  There was tenderness at the lower lumbosacral spine 
area.  No muscle atrophy or weakness was detected.  Knee jerk 
and ankle jerk reflexes were 2+.  No sensory deficits were 
elicited.

The veteran's substantive appeal with respect to the issue of 
service connection for a low back disability was received in 
November 1991.  The veteran stated that his back pain had 
been increasing and required heavier does of aspirin and 
other 
over-the-counter drugs.

A February 1992 treatment notation by the VA physical therapy 
service describes the veteran as a 62 year old man with a 
stiff back, unable to flex the trunk, having a rigid L-5 
region, and unable to lift the legs.  The assessment was 
mechanical low back pain secondary to tight hamstrings.  When 
the veteran was examined at a VA orthopedic clinic that same 
day, he reported that he was able to walk seven blocks; low 
back pain increased with walking and decreased with sitting 
or leaning against a wall.  The veteran related that pain was 
localized in the lower back, without radiating numbness, 
tingling or weakness.  He indicated that he was able to walk 
seven blocks.  On clinical inspection, motor power of the 
lower extremities was +5/5 and sensory status was intact.  

In April 1992, examination of the veteran's low back at a VA 
orthopedic clinic revealed flexion of the lumbar spine to 110 
degrees and full extension.

A hearing was held before a member of the Board in September 
1993.  In testimony, the veteran pointed out that he 
experienced shock-like pain when twisting slight, which 
caused him to become paralyzed and fall to the floor.  
This sensation occurred about once a week.

A statement was received in September 1993 from the veteran's 
spouse.  In the statement, she related that she had known the 
veteran since 1960 and noted that he had suffered from a 
chronic back problem since that time.  She recalled that, 
at social gatherings, the veteran chose not to participate in 
such recreational activities as volleyball, badminton, or 
baseball because of his back.  She pointed out that she came 
to realize that her husband was hampered in many routine 
activities for fear of "throwing" his back out of kilter.

A VA outpatient treatment report dated in May 1993 noted that 
the veteran has had shooting pains in the low back with no 
radiation into the lower extremities.  The back was noted to 
have been nontender with full range of motion.  
Muscle strength was 5/5.  Deep tendon reflexes were 2+, 
bilaterally.  The diagnosis was degenerative disc disease.  
In August 1993, he noted that he had some relief of low back 
pain from a back support.  He indicated that he was able to 
climb stairs and could get out of a chair.  Clinical 
inspection disclosed mild tenderness at the lumbosacral 
junction.  No lower extremity sensory, motor or reflex 
deficits were elicited.  Subsequent VA outpatient treatment 
records not treatment for chronic low back pain.  

On November 14, 1994, clinical inspection showed that motion 
of the lumbosacral spine was markedly limited in flexion and 
extension.  Knee jerk and ankle jerk reflexes were 2+; no 
definite neurological deficit was elicited.  

A VA examination was conducted in February 2003.  The veteran 
stated that his low back pain has been getting worse since 
service.  The examiner noted that the veteran had significant 
limitation of lumbosacral range of motion, with no ongoing 
neurological deficit.  The examiner noted that the veteran 
stated that he had the same symptomatic complaints from May 
7, 1991, to November 14, 1994, as he currently had, but that 
the symptoms have become more severe.  The examiner noted 
that the veteran currently had significant limitation of 
motion.  The examiner stated that he could not comment on the 
veteran's symptomatology from May 7, 1991, to November 14, 
1994.  

Associated with the record was argument on the veteran's 
behalf made in statements, prepared by his attorney.  The 
attorney called the Board's attention to VA clinical records, 
dated in 1991 and 1992, and referenced above.  The attorney 
asserted that these clinical records indicate the veteran's 
low back disability warranted a higher 40 percent rating from 
May 7, 1991, as the manifestations of the low back disability 
were as severe before November 14, 1994, as they were from 
that date onward.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  As the veteran takes issue with the 
initial rating assigned when service connection was granted 
for his low back disability, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002).  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2002).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, rate as follows:  a 10 
percent rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent rating is warranted where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for limitation of motion of 
the lumbar spine, when slight.  A 20 percent rating is 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 40 percent rating is warranted for limitation of 
motion of the lumbar spine, when severe.  38 C.F.R. 4.71a, 
Diagnostic Code 5292.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45). 

The medical evidence of record from May 7, 1991, to November 
14, 1994, reveals that the veteran has exhibited a wide range 
of lumbosacral spine motion, from severe limitation of motion 
(as noted in the February 1992 VA progress note in which he 
was unable to flex his trunk) to full range of motion (as 
noted in the May 1993 VA progress note).  However, when 
taking into account the additional functional impairment 
caused by his chronic pain, the Board finds that his 
symptomatology during this period in question more nearly 
approximates severe limitation of motion.  See DeLuca, 
38 C.F.R. §§ 4.40, 4.45, supra.  Certainly this is true when 
all reasonable doubt is resolved in his favor.  See 38 C.F.R. 
§ 4.3.  So he is entitled to a 40 percent rating for his low 
back disability from May 7, 1991, to November 14, 1994.  This 
is the maximum rating available under Code 5292.  So a rating 
higher than 40 percent is only possible if, for the time at 
issue, he met the requirements of another potentially 
applicable diagnostic code.

A noncompensable rating is warranted for intervertebral disc 
syndrome (IVDS), postoperative, cured.  A 10 percent rating 
is warranted for intervertebral disc syndrome, mild.  A 20 
percent rating is warranted for intervertebral disc syndrome, 
moderate; recurring attacks.  A 40 percent rating is 
warranted for intervertebral disc syndrome, severe; recurring 
attacks, with intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome, pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  38 
C.F.R. 4.71a, Code 5293.  (Note:  The regulations pertaining 
to rating intervertebral disc syndrome changed September 23, 
2002; however, the issue under consideration pertains to a 
rating period prior to this date.  Therefore, the new 
regulations are not for consideration in this case.)

The veteran is not entitled to a higher, 60 percent, rating 
under Code 5293 as the clinical records from May 7, 1991, to 
November 14, 1994, do not note the presence of pronounced 
persistent symptoms compatible with sciatic neuropathy or any 
neurological deficit.  

The veteran also cannot obtain a rating higher than 40 
percent for lumbosacral strain or sacro-iliac injury and 
weakness.  38 C.F.R. 4.71a, Codes 5294-95.  

The Board has reviewed the evidence during the period from 
May 7, 1991, to November 14, 1994, in connection with the 
issue presently under consideration.  
The Board concludes that a 40 percent rating, which this 
Board decision now assigns, reflects the most disabling the 
condition has been from May 7, 1991, to November 14, 1994.  
So a "staged" rating is not warranted, either, because the 
veteran will receive compensation at the maximum level of his 
shown impairment for the entire period at issue.  See 
Fenderson, 12 Vet. App. at 125-26.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 40 
percent from May 7, 1991, to November 14, 1994, so the 
benefit-of-the-doubt doctrine does not apply.  Therefore, a 
rating higher than 40 percent must be denied.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 




ORDER

A higher 40 percent rating is granted from May 7, 1991, to 
November 14, 1994, subject to the laws and regulations 
governing the payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

